Case: 18-11377    Date Filed: 10/02/2018   Page: 1 of 2


                                                          [DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT
                         ________________________

                               No. 18-11377
                           Non-Argument Calendar
                         ________________________

                     D.C. Docket No. 9:17-cr-80229-RLR-1


UNITED STATES OF AMERICA,

                                                                 Plaintiff-Appellee,

                                     versus

ALBERT SAMUKIA JONES SAYE,
a.k.a Albert Jones,

                                                            Defendant-Appellant.
                         ________________________

                  Appeal from the United States District Court
                      for the Southern District of Florida
                        ________________________

                               (October 2, 2018)

Before ED CARNES, Chief Judge, TJOFLAT and NEWSOM Circuit Judges.

PER CURIAM:

      The Government’s motion to dismiss this appeal pursuant to the appeal

waiver in Appellant’s plea agreement is GRANTED. See United States v. Bushert,
              Case: 18-11377     Date Filed: 10/02/2018   Page: 2 of 2


997 F.2d 1343, 1350–51 (11th Cir. 1993) (sentence appeal waiver will be enforced

if it was made knowingly and voluntarily); United States v. Weaver, 275 F.3d
1320, 1333 (11th Cir. 2001) (enforcing a sentence appeal waiver where the waiver

provision was referenced during the defendant’s Rule 11 plea colloquy and the

defendant agreed that she understood the provision and entered into it freely and

voluntarily); United States v. Grinard-Henry, 399 F.3d 1294, 1296 (11th Cir.

2005) (enforcing an appeal waiver where a magistrate judge specifically

questioned the defendant about it during the plea colloquy, adequately explained

the significance of the appeal waiver, and confirmed that the defendant understood

the full significance of the appeal waiver).




                                          2